MEMORANDUM DECISION
                                                                            Mar 17 2015, 10:18 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Gregory L. Fumarolo                                      Gregory F. Zoeller
      Fort Wayne, Indiana                                      Attorney General of Indiana
                                                               J.T. Whitehead
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Vinson Tate,                                             March 17, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               02A05-1308-CR-447
              v.                                               Appeal from the Allen Superior
                                                               Court
      State of Indiana,                                        The Honorable Wendy W. Davis,
                                                               Judge
      Appellee-Plaintiff.
                                                               Case No. 02D05-1206-FA-28




      Vaidik, Chief Judge.



                                            Case Summary
[1]   Vinson Tate represented himself at trial and was convicted of dealing in cocaine

      as a Class A felony and possession of marijuana as a Class A misdemeanor. He


      Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015          Page 1 of 22
      now appeals raising numerous issues. We hold that Tate knowingly,

      voluntarily, and intelligently waived his right to counsel. We also hold that the

      trial court did not err in denying Tate’s motion to continue trial. In addition,

      although Tate waived his argument that the trial court erred in admitting the

      cocaine into evidence, the trial court nevertheless did not err in admitting it.

      The trial court also did not err in admitting Tate’s prior conviction for dealing

      in cocaine. Further, any error in the exclusion of Tate’s wife’s testimony was

      harmless. Finally, Tate’s dealing conviction is supported by sufficient evidence,

      and his thirty-five-year executed sentence is not inappropriate.


                            Facts and Procedural History

[2]   On June 21, 2012, Fort Wayne Police Department Narcotics Detectives were

      dispatched to an apartment complex following a call regarding the sale of drugs.

      Detective Kirschner arrived at the scene and observed a parked, running, and

      occupied black Suburban in the parking lot. She also saw several individuals

      approach the vehicle, enter it, exit it, and leave immediately, which is consistent

      with the sale of drugs. When the driver of the Suburban left the parking lot,

      Detective Kirschner followed him in an unmarked car. Shortly thereafter,

      Detective Kirschner told Detective Marc Deshaies, who was driving a car with

      police emergency lights, that she saw the Suburban’s driver cross the center line

      several times. Detective Deshaies caught up with the Suburban and stopped it.


[3]   When Detective Deshaies approached the Suburban, the driver, Tate, was very

      nervous. The detective looked inside the Suburban with a flashlight and

      Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 2 of 22
      noticed marijuana residue on top of the console. He asked Tate to exit and step

      to the rear. As the detective performed a pat-down search of Tate, Tate’s legs

      and buttocks muscles tightened. A search of Tate’s Suburban revealed

      additional marijuana residue. The detective also found three large bundles of

      cash totaling $3000 in the Suburban’s console.


[4]   Detective Deshaies transported Tate to the Allen County Jail, where officers

      conducted a strip search of Tate and found a folded wad of toilet paper between

      Tate’s buttocks. When the officers unfolded the toilet paper, they discovered a

      plastic baggie that held fifteen small knotted baggies of cocaine. Six of those

      baggies contained crack cocaine and nine of the baggies contained powder

      cocaine. The total weight of the cocaine was 5.74 grams, and it had a street

      value of $850.


[5]   The State charged Tate with dealing in cocaine as a Class A felony and

      possession of marijuana as a Class A misdemeanor. At the initial hearing on

      June 28, 2012, Tate requested a public defender. However, at the omnibus

      hearing on August 17, Tate told the trial court that he wanted to represent

      himself. Five days later, on August 22, the trial court scheduled trial for

      October 16, and Tate told the trial court that he now wanted to hire private

      counsel. At a September 19 pre-trial hearing, Tate had private counsel, who

      requested a continuance of the hearing to obtain information about the case

      from the public defender. Private counsel attended a rescheduled hearing five

      days later.



      Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 3 of 22
[6]   At an October 22, 2012 hearing, private counsel told the trial court that Tate

      had asked him to withdraw from the case, and Tate told the trial court that he

      wanted to represent himself.           The trial court told Tate that trial was scheduled

      for January 15, 2013, and that it would not grant any motions to continue trial.

      A week later, Tate advised the trial court that he was going to keep private

      counsel. However, at a status hearing on December 10, 2012, private counsel

      tendered a motion to withdraw. Tate had again decided that he wanted to

      represent himself; however, the trial court convinced him to talk to a public

      defender. Four days later, the public defender asked for a continuance, which

      the trial court granted, and trial was re-scheduled for April 10, 2013.


[7]   On December 20, 2012, Tate filed a motion to suppress the cocaine, which the

      trial court denied after a hearing. At a March 11, 2013 pre-trial hearing, Tate

      advised the trial court that he had asked his public defender to withdraw from

      the case because he wanted to represent himself. The trial court informed Tate

      that the issue would be discussed at a March 15 hearing. At that hearing, the

      public defender told the trial court that Tate had asked three or four times to

      represent himself, and he recommended that “[a]t this point . . . that’s the

      appropriate way to go.” March 15 Hr. Tr., p. 4.


[8]   The trial court released the public defender’s office from representing Tate and

      allowed Tate to proceed pro se. However, the court advised Tate that an

      attorney has skills and expertise to prepare and present a defense in a criminal

      case and that if Tate decided not to have an attorney, he would not receive any

      special treatment. Specifically, the trial court advised Tate that he would be

      Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 4 of 22
       required to follow the same rules and legal procedures that an attorney follows,

       and he would be expected to understand the case law and statutes that applied

       to his case. The trial court further explained that the deputy prosecutors on the

       case were skilled and experienced lawyers. Tate responded that he would

       represent himself better than his public defender had. The trial court further

       explained that it would not grant Tate any further continuances in the case and

       that Tate would be held to the same standard as a lawyer. Last, the trial court

       told Tate that if he represented himself and was convicted, he would not be able

       to argue ineffective assistance of counsel on appeal. When asked if he could

       “represent [him]self in that regard,” Tate responded that he could. Id. at 11.

       However, at the close of the hearing, Tate asked if he could hire private

       counsel. The trial court responded that he could but that he had to be ready for

       trial on April 10, 2013.


[9]    Before trial, Tate, who had not hired an attorney and was representing himself,

       filed a motion to continue. At a hearing on the motion the day before trial, the

       trial court denied Tate’s motion to continue “based on the history of the case.”

       April 9 Hr. Tr., p. 19. Specifically, the trial court pointed out that it had been

       almost a year since the initial hearing was held, and the trial court had already

       twice rescheduled trial. The trial court had also previously advised Tate that it

       would not grant any further continuances.


[10]   At trial, Detective Deshaies testified that the pre-packaged and pre-weighed

       individual baggies filled with cocaine, the amount of cocaine, and the value of

       the cocaine were all consistent with drug dealing. According to the detective, a

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 5 of 22
       typical drug user does not possess 5.74 grams of cocaine worth $850. Rather,

       the detective explained that drug users typically “don’t have quantities in excess

       of a couple of days’ worth.” Tr. p. 218. Detective Deshaies further explained

       that a “$20.00 rock is considered a single usage quantity that would last for four

       to six hours maybe. Four hours total by the time they were done being high. . .

       . A $20.00 rock is typically two tenths of a gram of crack cocaine. So you

       would see someone with maybe up to a gram. The largest we see is up to three

       grams for a user and typically anything beyond that is going to be consistently

       with the dealing quantities.” Id. at 219. Tate, however, testified that although

       he had not used drugs for the past nine or ten years, the cocaine was for his own

       personal use and that he did not intend to sell it. Thereafter, the trial court

       admitted into evidence Tate’s prior conviction for dealing in cocaine. Also at

       trial, the trial court excluded the testimony of Tate’s wife who would have

       testified that the money found in Tate’s car was going to help pay for the

       couple’s wedding expenses.1


[11]   The jury convicted Tate of dealing in cocaine as a Class A felony and

       possession of marijuana as a Class A misdemeanor. Evidence presented at the

       sentencing hearing revealed that Tate has three prior felony convictions,

       including two convictions for obstruction of justice and one conviction for

       dealing in cocaine as a Class A felony as well as five misdemeanor convictions.




       1
        Although not clear from the record, it appears that Tate and his wife were not married at the time Tate
       committed the offenses in this case.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015             Page 6 of 22
       In addition, Tate’s probation has been revoked twice. The trial court sentenced

       Tate to forty-five years for the Class A felony, with thirty-five years executed

       and ten years suspended, and one year for the Class A misdemeanor, with the

       sentences to be served concurrently, for a total executed sentence of thirty-five

       years.


[12]   Tate appeals his convictions and sentence.



                                 Discussion and Decision
[13]   At the outset we note that although Tate represented himself at trial, he is held

       to the same standard as trained counsel and is required to follow the same

       procedural rules at trial. See Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App.

       2004), trans. denied. We now turn to the issues in this case.


                                  I. Waiver of Right to Counsel
[14]   Tate first contends that the trial court violated his constitutional right to counsel

       under the Sixth Amendment to the United States Constitution and Article 1,

       Section 13 of the Indiana Constitution because he did not knowingly,

       voluntarily, or intelligently waive his right to counsel. The Sixth Amendment

       to the United States Constitution and Article 1, Section 13 of the Indiana

       Constitution both guarantee a criminal defendant the right to appointed

       counsel. Faretta v. California, 422 U.S. 806, 835 (1975); Callahan v. State, 719

       N.E.2d 430, 439 (Ind. Ct. App. 1999). Accordingly, when a criminal defendant

       waives his right to counsel and elects to proceed pro se, we must decide

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 7 of 22
       whether the trial court properly determined that the defendant’s waiver was

       knowing, voluntary, and intelligent. Jones v. State, 783 N.E.2d 1132, 1138 (Ind.

       2003). Waiver of assistance of counsel may be established based upon the

       particular facts and circumstances surrounding the case, including the

       background, experience, and conduct of the accused. Id.


[15]   For example, in Jones, the trial record demonstrated that the trial court

       questioned Jones and his counsel several times to establish whether Jones

       knowingly, willingly, and voluntarily exercised his right to self-representation.

       Specifically, the trial court explicitly informed Jones regarding the potential

       danger of pro se litigation. The trial court also reminded Jones that he was not

       trained in the law and that his attorneys were. It cautioned him that he would

       be held to the same standard as a lawyer and warned him that if he were

       convicted, he would not be able to claim ineffective assistance of counsel on

       appeal. The trial court asked Jones more than three times whether he wanted

       to represent himself, and Jones responded that he did. Jones acknowledged

       that he realized he would be held to the same standard as an attorney, and the

       trial court attempted to discourage Jones from self-representation. Last, the

       appointed attorneys for Jones indicated that each had discussed the matter with

       Jones, and both of them told the court they believed Jones understood what his

       decision involved. The Indiana Supreme Court concluded that the trial court’s

       inquiry and the responses were adequate to establish that Jones knowingly,

       willingly and voluntarily waived his right to counsel. Id. at 1139.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 8 of 22
[16]   Here, as in Jones, our review of the record reveals that the trial court specifically

       informed Tate regarding the potential danger of pro se litigation. The trial court

       1) reminded Tate that he was not trained in the law and that the attorneys were;

       2) cautioned him that he would be held to the same standard as a lawyer; and 3)

       warned that if he represented himself and was convicted, he would not be able

       to claim ineffective assistance of trial counsel on appeal. Tate acknowledged

       that he would be held to the same standard as an attorney and believed he

       would be able to represent himself better than his public defender had. Last,

       Tate’s public defender told the trial court that Tate had asked to represent

       himself three to four times, and allowing him to do that was “the appropriate

       way to go.” March 15 Hr. Tr., p. 4. The trial court’s inquiry and the responses

       were adequate to establish that Tate knowingly, voluntarily, and intelligently

       waived his right to counsel under the United States and Indiana Constitutions.

       See Jones, 783 N.E.2d at 1139. We find no error.


                           II. Denial of Motion for Continuance
[17]   Tate next argues that the trial court erred in denying his motion to continue

       trial. The decision to grant or deny a motion for continuance lies within the

       discretion of the trial court and will be reversed only for an abuse of that

       discretion. Stafford v. State, 890 N.E.2d 744, 750 (Ind. Ct. App. 2008). An

       abuse of discretion occurs where the decision is clearly against the logic and

       effect of the facts and circumstances before the court. Id. We will not conclude

       that the trial court abused its discretion unless the defendant can demonstrate

       prejudice as a result of the trial court’s denial of the motion for continuance. Id.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 9 of 22
       There is always a strong presumption that the trial court properly exercised its

       discretion. Elmore v. State, 657 N.E.2d 1216, 1218 (Ind. 1995). Continuances

       for additional time to prepare for trial are generally disfavored, and courts

       should grant such motions only where good cause is shown and such a

       continuance is in the interest of justice. Jackson v. State, 758 N.E.2d 1030, 1033

       (Ind. Ct. App. 2001).


[18]   Risner v. State, 604 N.E.2d 13 (Ind. Ct. App. 1992), trans. denied, is instructive.

       There, Risner argued that the trial court erred in denying his motion to

       continue. Our review of the record revealed that Risner testified that he was

       aware that the trial court was not required to grant his motion to continue even

       though new counsel would have less than two working days to prepare for trial.

       Id. at 14. We noted that Risner’s previous request for a continuance, which was

       denied, coupled with his decision to discharge counsel without telling counsel

       until the morning before trial, revealed a desire to circumvent the judicial

       process and the court’s earlier ruling. Id. at 14-15. In addition, the State

       informed the new counsel that it would vigorously object to a continuance, and

       Risner was given an opportunity to weigh the consequences of his course of

       action. We explained that the parties to an action may not dictate the course of

       the proceedings by attempting to manipulate the judicial process, and that the

       trial court did not abuse its discretion in denying Risner’s motion to continue.

       Id. at 15.


[19]   Here, our review of the evidence reveals that over a ten-month period, Tate

       made at least six different requests for private counsel, appointed counsel, and

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 10 of 22
       self-representation. Tate also made several requests to continue hearings and

       trials, most of which the trial court granted. One month before trial on March

       15, 2013, after granting two trial continuances, the trial court told Tate it would

       not grant any further motions to continue trial. Tate’s request was a further

       attempt to circumvent the judicial process and the court’s earlier rulings. The

       trial court did not abuse its discretion in denying Tate’s third motion to

       continue trial.


                   III. Admission and Exclusion of Evidence
[20]   Tate further argues that the trial court erred in admitting and excluding

       evidence. Specifically, he argues that the trial court erred in admitting into

       evidence the cocaine as well as Tate’s prior conviction for dealing in cocaine.

       He also argues that the trial court erred in excluding his wife’s testimony. The

       admission or exclusion of evidence lies within the trial court’s sound discretion

       and is afforded great deference on appeal. White v. State, 24 N.E.3d 535, 338

       (Ind. Ct. App. 2015). We will reverse a trial court’s ruling on the admissibility

       of evidence only for an abuse of that discretion. Id. An abuse of discretion

       occurs where the trial court’s decision is clearly against the logic and effect of

       the facts and circumstances before it. Id.


                              A. Admission of Cocaine into Evidence
[21]   Tate first argues that the trial court erred in admitting into evidence the cocaine

       found in his possession. Specifically, Tate contends that Detective Deshaies did

       not have a lawful basis for initiating the stop of Tate’s Suburban, the detective


       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 11 of 22
       should have issued Tate a ticket and allowed him to go, and the detective was

       not credible. Tate has waived appellate review of this issue for two reasons.


[22]   First, although Tate originally challenged the admission of this evidence

       through a motion to suppress, he appeals following a completed trial and thus

       challenges the admission of the evidence at trial. Failure to make a

       contemporaneous objection to the admission of evidence at trial results in

       waiver of the issue on appeal. Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010),

       reh’g denied. Because Tate failed to object to the admission of this evidence

       when it was introduced at trial, he has waived appellate review of this issue.

       Second, in the argument section of his appellate brief, Tate has failed to cite to

       relevant legal authority. Therefore, pursuant to Indiana Appellate Rule

       46(A)(a)(8), Tate has waived this issue on appeal. See Hollowell v. State, 707

       N.E.2d 1014, 1025 (Ind. Ct. App. 1999) (providing that failure to support each

       contention with citation to relevant legal authority results in waiver of that issue

       on appeal).


[23]   Waiver notwithstanding, we find no error. The Fourth Amendment to the

       United States Constitution guarantees the right to be secure against

       unreasonable search and seizure. State v. Murray, 837 N.E.2d 223, 225 (Ind. Ct.

       App. 2005), trans. denied. The police may stop an individual for investigatory

       purposes if, based on specific, articulable facts, the officer has a reasonable

       suspicion that criminal activity is afoot. Id. It is well settled that a police officer

       may stop a car when he observes a minor traffic violation. Goens v. State, 943

       N.E.2d 829, 832 (Ind. Ct. App. 2011).

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 12 of 22
[24]   Indiana Code section 9-21-8-2(a) requires cars traveling on two-lane roads to

       remain on the right half of the road. State v. Sitts, 926 N.E.2d 1118, 1121 (Ind.

       Ct. App. 2010). There are listed exceptions; however, none of them apply here.

       Detective Kirschner, who was driving an unmarked police car, told Detective

       Deshaies that she saw Tate cross the center line several times. Detective

       Deshaies, who was driving a car with police emergency lights, stopped Tate’s

       vehicle. Tate appears to believe that Detective Deshaies did not have a

       reasonable basis to stop him because Detective Deshaies did not see Tate cross

       the center line.


[25]   However,

               [u]nder the collective or imputed knowledge doctrine, an arrest
               or search is permissible where the actual arresting or searching
               officer lacks the specific information to form the basis for
               probable cause or reasonable suspicion but sufficient information
               to justify the arrest or search was known by other law
               enforcement officials initiating or involved with the investigation.
               . . . A primary focus in the imputed knowledge cases is whether
               the law enforcement officers initiating the search or arrest, on
               whose instructions or information the actual searching or
               arresting officers relied, had information that would provide
               reasonable suspicion or probable cause to search or arrest the
               suspect.
       State v. Gray, 997 N.E.2d 1147, 1153 (Ind. Ct. App. 2013) (quoting United States

       v. Colon, 250 F.3d 130, 135-36 (2d Cir. 2001)). In addition, in order to rely on

       the collective-knowledge doctrine, the knowledge sufficient for reasonable

       suspicion must be conveyed to the investigating officer before the stop is made.

       State v. Murray, 837 N.E.2d 223, 226 (Ind. Ct. App. 2005), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 13 of 22
[26]   Here, Detective Kirschner, who was involved with the investigation, saw Tate

       cross the center line of traffic. This traffic violation provided the detective with

       reasonable suspicion to stop Tate’s car. Because she was in an unmarked police

       car, Detective Kirschner conveyed her observation of the violation to Detective

       Deshaies, who was driving a car with police emergency lights. Under the

       collective-knowledge doctrine, Detective Kirschner provided this information to

       Detective Deshaies before the stop was made, which justified his stop of Tate’s

       Suburban. Accordingly, Detective Deshaies had reasonable suspicion to stop

       Tate’s Suburban. We find no Fourth Amendment violation, and the trial court

       did not err in admitting the cocaine into evidence.


[27]   Tate also argues that the admission of the challenged evidence violated his

       rights under Article 1, Section 11 of the Indiana Constitution, which provides

       “[t]he right of the people to be secure in their persons, houses, papers, and

       effects against unreasonable search or seizure, shall not be violated.” Although

       almost identical to the wording in the search-and-seizure clause of the federal

       constitution, Indiana’s search-and-seizure clause is independently interpreted

       and applied. Baniaga v. State, 891 N.E.2d 615, 618 (Ind. Ct. App. 2008). Under

       the Indiana Constitution, the legality of a governmental search turns on an

       evaluation of the reasonableness of the police conduct under the totality of the

       circumstances. Litchfield v. State, 824 N.E.2d 356, 359 (Ind. 2005). The burden

       is on the State to show that under the totality of the circumstances, the intrusion

       was reasonable. Hathaway v. State, 906 N.E.2d 941, 945 (Ind. Ct. App. 2009),

       trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 14 of 22
[28]   Here, for the reasons stated in our analysis relating to the Fourth Amendment,

       we conclude that the admission of the cocaine was reasonable under the

       circumstances. Specifically, Detective Kirschner saw Tate cross the center line

       of traffic, which provided the detective with reasonable suspicion to stop Tate’s

       Suburban. The detective then conveyed this information to Detective Deshaies,

       and, pursuant to the collective-knowledge doctrine, provided him with

       reasonable suspicion to stop the Suburban as well. The admission of the

       cocaine does not violate Article 1, Section 11 of the Indiana Constitution.2


                          B. Admission of Tate’s Prior Conviction
[29]   Tate next argues that the trial court erred in admitting his 2005 dealing-in-

       cocaine conviction into evidence. Admission of evidence of other acts of

       misconduct is governed by Indiana Evidence Rule 404(b), which provides:

                (1) Evidence of a crime, wrong, or other act is not admissible to prove
                a person’s character in order to show that on a particular occasion, the
                person acted in accordance with the character.

                (2) This evidence may be admissible for another purpose, such as
                proving motive, opportunity, intent, preparation, plan, knowledge,
                identity, absence of mistake, or lack of accident. . . .



[30]   This rule was designed to prevent a jury from assessing a defendant’s present

       guilt on the basis of past propensities. Allen v. State, 720 N.E.2d 707, 711 (Ind.




       2
         To the extent Tate argues that the detective should have issued Tate a ticket and allowed him to go, and
       that the detective was not credible, we note that these are arguments for the fact finder and not viable
       contentions on appeal. See Turner v. State, 953 N.E.2d 1039, 1053 (Ind. 2011).

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015            Page 15 of 22
       1999). When assessing the admissibility of evidence under Evidence Rule

       404(b), the trial court must 1) determine whether the evidence of crimes,

       wrongs, or other acts is relevant to a matter at issue other than defendant’s

       propensity to commit the charged act and 2) balance the probative value of the

       evidence against its prejudicial effect pursuant to Evidence Rule 403. Wilhelmus

       v. State, 824 N.E.2d 405, 414 (Ind. Ct. App. 2005).


[31]   The Indiana Supreme Court held in Wickizer v. State, 626 N.E.2d 795, 799 (Ind.

       1993), that the intent exception in Evidence Rule 404(b) will be available when

       a defendant goes beyond merely denying the charged culpability and

       affirmatively presents a claim of particular contrary intent. Baker v. State, 997

       N.E.2d 67, 72 (Ind. Ct. App. 2013). In other words, the defendant must place

       his intent at issue before prior-bad-act evidence relevant to intent is admissible.

       Id.


[32]   Here, Tate put his intent at issue when he claimed that the cocaine was for his

       own personal use and that he did not intend to sell it. Specifically, during direct

       examination, Tate testified as follows:

               I am in no way going [to] try to defer responsibility for the cocaine. I
               never have. It was found on me and I never intended on trying to
               deflect responsibility for it basically. But the intentions on trying to
               sell this cocaine is totally off the charts.
       Tr. p. 366. When Tate placed his intent at issue, evidence of his prior drug

       conviction was admissible under the intent exception to Evidence Rule 404(b).

       See United States v. Puckett, 405 F.3d 589, 596 (7th Cir. 2005) (explaining that


       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 16 of 22
       evidence of a prior conviction for possession of narcotics is especially relevant

       and probative where defendant conceded that he was in possession of cocaine

       but stated that the drugs were intended for personal consumption). The trial

       court did not err in admitting Tate’s prior conviction into evidence.3


[33]   We further note that any error in the admission of this evidence was harmless.

       Specifically, the improper admission of evidence is harmless error if the

       conviction is supported by substantial independent evidence of guilt satisfying

       the reviewing court there is no substantial likelihood that the challenged

       evidence contributed to the conviction. Turner, 953 N.E.2d at 1059. Here, our

       review of the evidence, including the 5.74 grams of cocaine, the $3000 in cash,

       and the lack of paraphernalia associated with using cocaine, reveals substantial

       independent evidence of guilt that satisfies us that there is no substantial




       3
         Tate also argues that the State did not give him reasonable notice that it would offer his conviction into
       evidence. Indiana Evidence Rule 404(b) requires the State to provide reasonable notice of the general nature
       of the evidence it intends to offer at trial. The purpose of this notice provision is to reduce surprise to the
       defendant and promote the early resolution of questions of admissibility. Abdul-Musawwir v. State, 674
       N.E.2d 972, 975 (Ind. Ct. App. 1996), trans. denied. Failure to comply with the requirements of the rule
       generally results in the evidence being inadmissible. Id. However, where, as here, the State did not rely on
       any evidence or prior bad acts to prove its case-in-chief, and the defendant placed his intent at issue during
       direct examination by testifying that he intended to use the drugs for his personal consumption and did not
       intend to sell them, the State was able to introduce evidence of Tate’s prior conviction without resort to the
       notice provision of Indiana Evidence Rule 404(b). See United State v. Roper, 135 F.3d 430, 433 (6th Cir. 1998)
       (holding that Roper placed his character at issue by his direct testimony in support of his entrapment defense
       and opened the door for the government to discredit his character during cross examination without resorting
       to the Rule 404(b) notice requirement).

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015             Page 17 of 22
       likelihood that Tate’s 2005 conviction contributed to his conviction. Any error

       is harmless.


                             C. Exclusion of Tate’s Wife’s Testimony
[34]   Last, Tate argues that the trial court erred in excluding his wife’s testimony that

       the $3000 found in the console of his car was to pay for their wedding expenses.

       According to Tate, this evidence “would have rebutted the inference that he

       ‘possessed [the cocaine] with the intent to deliver . . . .’” Appellant’s Br. p. 33.

       However, we need not determine whether the trial court erred in excluding this

       testimony because where the exclusion of evidence had no likely impact on the

       jury’s decision in light of all the other evidence in the case, any error in its

       exclusion is harmless. Allen v. State, 787 N.E.2d 473, 479 (Ind. Ct. App. 2003),

       trans. denied.


[35]   Here, our review of the evidence reveals that Tate possessed 5.74 grams of

       cocaine worth $850. The typical drug user would use a $20.00 rock of cocaine

       in four to six hours. The cocaine was individually wrapped in bindles. In

       addition, no paraphernalia for ingesting cocaine was recovered by the police

       when Tate was arrested. Moreover, the importance of Tate’s wife’s excluded

       testimony was minimal. Tate’s wife planned to testify that the money was to be

       used for their wedding. However, we agree with the State that “it is . . . highly

       unlikely that the wife’s claims that the money was for wedding expenses would

       have done anything to refute the State’s theory that the money was from drug

       dealing.” Appellee’s Br. p. 33.


       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 18 of 22
[36]   In light of all other evidence in this case, the exclusion of Tate’s wife’s

       testimony likely had no impact on the jury’s decision. Any error in its

       exclusion was therefore harmless. See Johnson v. State, 747 N.E.2d 623, 629

       (Ind. Ct. App. 2001) (stating that any error in the exclusion of defendant’s

       evidence was harmless where there was substantial independent evidence to

       support the conviction).


                                IV. Sufficiency of the Evidence
[37]   Tate also argues that there is insufficient evidence to support his conviction of

       dealing in cocaine. Specifically, he argues that the State failed to establish that

       he possessed cocaine with intent to deliver.


[38]   Our standard of review for sufficiency of the evidence is well settled. Davis v.

       State, 791 N.E.2d 266, 269 (Ind. Ct. App. 2003), reh’g denied, trans. denied. In

       reviewing sufficiency-of-the-evidence claims, this Court does not reweigh the

       evidence or assess the credibility of witnesses. Id. Rather, we consider only the

       evidence most favorable to the verdict, together with all reasonable and logical

       inferences that can be drawn therefrom. Id. at 269-70. We will affirm the

       conviction if there is substantial evidence of probative value to support the

       conclusion of the trier of fact. Id. at 270. A verdict may be sustained based on

       circumstantial evidence alone if that circumstantial evidence supports a

       reasonable inference of guilt. Id.


[39]   To convict Tate of possession of cocaine with intent to deliver as a Class A

       felony, the State was required to prove beyond a reasonable doubt that Tate

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 19 of 22
       possessed cocaine in an amount greater than three grams with intent to deliver.

       See Ind. Code Ann. § 35-48-4-1 (West 2012). Because intent is a mental state, a

       trier of fact must generally resort to the reasonable inferences arising from the

       surrounding circumstances to determine whether the requisite intent exists.

       Wilson v. State, 754 N.E.2d 950, 957 (Ind. Ct. App. 2001). Circumstantial

       evidence showing intent to deliver may support a conviction for dealing in

       cocaine. Id. Possession of a large quantity of drugs, money, and plastic bags is

       circumstantial evidence of intent to deliver. Id. The more narcotics a person

       possesses, the stronger the inference that he intended to deliver and not

       consume it. Id. In addition, a lack of paraphernalia for ingesting cocaine is a

       factor in determining intent to deal cocaine. O’Neal v. State, 716 N.E.2d 82, 90

       (Ind. Ct. App. 1999), reh’g denied.


[40]   In Davis, 791 N.E.2d at 266, Davis possessed 5.6225 grams of cocaine in

       individually wrapped bindles. This Court concluded that based on the amount

       of cocaine that Davis possessed compared to the amount a drug user would

       typically use, and the fact that the cocaine was individually wrapped, there was

       sufficient evidence to sustain Davis’s conviction for possession of cocaine with

       intent to deliver. Id. Here, Tate possessed 5.74 grams of cocaine worth $850.

       The typical drug user would use a $20.00 rock of cocaine in four to six hours.

       The cocaine was individually wrapped in bindles. Tate also possessed $3000 in

       cash. In addition, no paraphernalia for ingesting cocaine was recovered by the

       police when Tate was arrested. Here, as in Davis, there is sufficient evidence to

       support Tate’s conviction for dealing in cocaine.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 20 of 22
                                     V. Inappropriate Sentence
[41]   Last, Tate argues that his thirty-five-year executed sentence is inappropriate.

       The Indiana Constitution authorizes independent appellate review and revision

       of the trial court’s sentencing decision. Brown v. State, 10 N.E.3d 1, 4 (Ind.

       2014). We implement this authority through Indiana Appellate Rule 7(B),

       which provides that we may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, we find the sentence inappropriate in

       light of the nature of the offense and the character of the offender. Id. Tate

       bears the burden on appeal of showing us that his sentence in inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[42]   Concerning the nature of the offense, Tate sold cocaine to several customers

       from his Suburban. Although these offenses are not particularly egregious, it is

       Tate’s character that militates against any downward revision in his sentence.

       Specifically, Tate has three prior convictions, including two convictions for

       obstruction of justice and one for dealing in cocaine as a Class A felony, as well

       as four misdemeanor convictions. In addition, Tate’s probation has been

       revoked twice in the past. Clearly, Tate has not reformed his criminal behavior

       despite his numerous past contacts with the criminal-justice system. Abbott v.

       State, 961 N.E.2d 1016, 1020 (Ind. 2012). In light of the nature of the offenses

       and his character, Tate has failed to persuade us that his sentence is

       inappropriate.


[43]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 21 of 22
Baker, J., and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 02A05-1308-CR-447 | March 17, 2015   Page 22 of 22